EXHIBIT 10.6 FORM OF CHANGE OF CONTROL AGREEMENT

AGREEMENT

     THIS AGREEMENT (“Agreement”), dated as of
                                         , 1999, is entered into between Horizon
Bank, N.A. (“Bank”), a national banking association organized under the laws of
the United States of America, and                                         
(hereinafter referred to as “Employee”), an Indiana resident.

WITNESSETH:

     WHEREAS, Bank is a subsidiary of Horizon Bancorp (“Holding Company”), a
corporation formed under the laws of the State of Indiana;

     WHEREAS, Employee is employed by the Bank to serve as its
                                         Officer;

     WHEREAS, because of Employee’s experience and familiarity with general
banking affairs, the Bank wishes to assure that, in the event of a change of
control of the Holding Company, the Bank will continue to have Employee
available to perform duties substantially similar to those currently being
performed by Employee and to continue to contribute to the Bank’s growth and
success; and

     WHEREAS, Employee is willing to commit to continue in the performance of
such services for the Bank upon the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     1. Employment.

     (A) The Bank hereby agrees that, effective upon a Change of Control of the
Holding Company and provided that Employee is still serving as
                                                              Officer of the
Bank at that time, the Bank will continue to employ Employee as
                                    Officer to perform the duties described
herein, and Employee hereby accepts such employment on the terms and conditions
stated herein. It is understood that, prior to such Change of Control, this
Agreement shall confer no rights of employment or other benefits (or
obligations) whatsoever upon Employee, and that Employee shall remain subject to
termination at will.

     (B) For purposes of this Agreement, “Change of Control” shall mean a Change
of Control of the Holding Company of a nature which would be required to be
reported in response to Item 5(f) of Schedule 14A promulgated under the
Securities Exchange Act of 1934, as amended, or any merger, tender offer,
consolidation or sale of substantially all of the assets of Holding Company, or
related series of such events, as a result of which: (i) the majority
shareholders of Holding Company immediately prior to such event hold less than
fifty-percent (50%) of the outstanding voting securities of Holding Company or
its survivor or successor immediately after such event; or (ii) persons holding
less than twenty-percent (20%) of such securities before such event own more
than fifty-percent (50%) of such securities after such event; or (iii) persons
constituting a majority of the Board of Directors of the Holding Company (the “
Holding Company Board”) were not directors of the Holding Company for at least
twenty-four (24) months preceding the event.

     2. Term of Employment. Subject to the provisions for termination set forth
herein, the term of Employee’s employment hereunder shall commence on the date a
Change of Control occurs and shall extend until two (2) years after the date of
such Change of Control (such term, including any extensions thereof shall herein
be referred to as the “Term”). Notwithstanding the foregoing, this

90



--------------------------------------------------------------------------------



 



Agreement shall automatically terminate (and the Term shall thereupon end)
without notice when Employee attains sixty-five (65) years of age.

     3. Duties of Employee. During the Term, Employee shall be the
                                                              Officer of the
Bank and shall perform such duties and responsibilities for the Bank as may be
assigned by the Bank and which are not unreasonably inconsistent with the duties
currently being performed by Employee; provided, however, that such duties shall
be performed in or from the principal executive offices of Bank, currently
located in Michigan City, Indiana. Employee shall not be required to be absent
from the location of the principal executive offices of Bank on travel status or
otherwise more than thirty (30) days in any calendar year. Bank shall not,
without the written consent of Employee, relocate or transfer Employee to a
location more than thirty (30) miles from his principal residence. During the
Term, Employee shall devote substantially all business time, attention and
energy, and reasonable best efforts, to the interests and business of the Bank
and to the performance of the Employee’s duties and responsibilities on behalf
of the Bank. Employee may use his/her discretion in fixing the hours and
schedule of work consistent with the proper discharge of the Employee’s duties.
Employee, subject to the direction and control of the Bank’s Board of Directors
(“Bank Board”), shall have all power and authority commensurate with the
Employee’s status and necessary to perform the Employee’s duties hereunder. So
long as Employee is employed by Bank pursuant to this Agreement, Employee shall
be entitled to office space and working conditions consistent with the position
as                                                               Officer. The
Bank shall provide Employee with such assistance and working accommodations as
are suitable to the character of the position with the Bank and as are adequate
for the performance of the Employee’s duties.

     4. Compensation. Employee’s basic annual salary as
                                         Officer (“Base Salary”) shall be the
Employee’s basic annual salary at the time of the Change of Control. Such Base
Salary shall be payable in accordance with the Bank’s standard payroll
practices. The rate of Employee’s Base Salary shall be reviewed by the Bank
Board not less often than annually and may be increased, but not decreased, from
time to time in such amounts as the Board in its discretion may determine. Any
and all increases in Employee’s salary pursuant to this Section shall cause the
level of Base Salary to be increased by the amount of each such increase for
purposes of this Agreement. The increased level of Base Salary as provided in
this Section shall become the level of Base Salary for the remainder of the Term
until there is a further increase in Base Salary as provided herein. Such salary
payments shall be subject to the withholding of applicable income and employment
taxes and other appropriate and customary amounts.

     5. Vacation. During the Term, Employee shall be entitled to the number of
weeks per calendar year of paid vacation in effect for the Employee upon the
Change in Control as increased in accordance with the Bank’s vacation policy
then in effect or as changed from time to time, but provided that such vacation
may not be decreased below that amount in effect on the date of the Change in
Control. Such vacation shall be utilized at such times when the Employee’s
absence will not materially impair Bank’s normal business functions. Employee
shall not be entitled to any additional compensation for any unused and lapsed
vacation time. In addition to the vacation described above, Employee also shall
be entitled to all paid holidays customarily given by Bank to its officers.

     6. Other Benefits. The following shall apply with respect to Employee’s
coverage by and participation under employee benefit plans and programs
sponsored or otherwise made available by the Bank.

     (A) During the Term, Employee shall be entitled to participate in or
receive benefits under (i) any life, health, hospitalization, medical, dental,
disability or other insurance policy or plan, (ii) pension, retirement or
employee stock ownership plan, (iii) bonus or profit-sharing plan or program,
(iv) deferred compensation plan or arrangement, and (v) any other employee
benefit plan, program or arrangement, made available by Bank on the date of this
Agreement and from time to time in the future to Bank’s directors, officers and
employees on a basis consistent with the terms, conditions and overall

91



--------------------------------------------------------------------------------



 



administration of the foregoing plans, programs or arrangements and with respect
to which Employee is otherwise eligible to participate or receive benefits.

     (B) During the Term, Employee shall be entitled to receive such other
benefits or participate in such other activities as the Employee participated in
or was entitled to receive on the date of the Change in Control, including but
not limited to bonus or incentive plans, use of company cars, or payment of
membership fees to clubs and organizations, but this provision does not grant
the Employee any greater benefits than the Employee had in effect on the date of
the Change in Control.

     7. Expenses. The Bank shall pay or reimburse Employee for all reasonable
expenses actually incurred or paid by the Employee in the performance of
services rendered by the Employee pursuant to this Agreement. Such expenses
shall be supported by the documentary evidence required to substantiate them as
income tax deductions for the Bank. Employee shall attend, at the Employee’s
discretion, those professional meetings, conventions and/or similar functions
that Employee and Bank mutually deem appropriate and useful for the purposes of
keeping abreast of current developments in the industry and/or promoting the
interests of Bank.

     8. Termination. Subject to the respective continuing obligations of the
parties, including but not limited to those set forth in Section 10 below,
Employee’s employment by Bank may be terminated prior to the expiration of the
Term as follows:

     (A) Bank Board, upon written notice to Employee, may terminate Employee’s
employment with Bank immediately for cause. For purposes of this subsection
8(A), “cause” shall be defined as (i) personal dishonesty, (ii) incompetence,
(iii) willful misconduct, (iv) willful violation of any law, rule, or regulation
(other than traffic violations or smaller offenses) or final cease-and-desist
order, or (v) any material breach of any term, condition or covenant of this
Agreement.

     (B) Bank Board may terminate Employee’s employment with Bank without cause
at any time; provided, however, that the “date of termination” for purpose of
determining benefits payable to Employee under Section 6 hereof shall be the
date which is thirty (30) days after Employee receives written notice of such
termination.

     (C) Employee, by written notice to Bank, may terminate his employment with
Bank immediately for cause. For purposes of this subsection 8(C), “cause” shall
be defined as: (i) any action by Bank Board to remove the Employee as
                                         Officer of Bank, except where Bank
Board properly acts to remove Employee from such office for “cause” as defined
in subsection 8(A) hereof; (ii) any action by Bank Board to materially
eliminate, limit, increase, or modify Employee’s duties and/or authority as
                                                              Officer of Bank
(including authority, subject to corporate controls no more restrictive than
those in effect on the date hereof, to hire and discharge employees who are not
bona fide officers of Employer); (iii) any failure of Bank or Holding Company to
obtain the assumption of the obligation to perform this Agreement by any
successor as contemplated in Section 19 hereof; or (iv) any intentional breach
by Bank of a term, condition or covenant of this Agreement.

     (D) Employee, upon sixty (60) days written notice to Bank, may terminate
his employment with Bank without cause.

     (E) Employee’s employment with Bank shall terminate in the event of
Employee’s death or disability. For purposes hereof, “disability” shall be
defined as Employee’s inability by reason of illness or other physical or mental
incapacity to perform the duties required by the Employee’s employment for any
consecutive one hundred eighty (180) day period. Notice of any termination by
Bank because of Employee’s “disability” shall be given to Employee prior to the
full resumption by him of the performance of such duties.

92



--------------------------------------------------------------------------------



 



     9. Compensation Upon Termination. In the event of termination of Employee’s
employment with Bank pursuant to Section 8 hereof, compensation shall continue
to be paid by Bank to Employee as follows:

     (A) In the event of termination pursuant to subsection 8(A), 8(B), 8(C) or
8(D), compensation provided for herein (including Base Salary) shall continue to
be paid, and Employee shall continue to participate in the employment benefit,
retirement, and compensation plans and other perquisites as provided in
Section 6 hereof, through the date of termination specified in the notice of
termination. Any benefits payable under insurance, health, retirement and bonus
plans as a result of Employer’s participation in such plans through such date
shall be paid when due under those plans. The date of termination specified in
any notice of termination pursuant to subsection 8(A) shall be no later than the
last business day of the month in which said notice is provided to Employee.

     (B) In the event of termination pursuant to subsection 8(E), compensation
provided for herein (including Base Salary) shall continue to be paid, and
Employee shall continue to participate in the employment benefit, retirement,
and compensation plans and other perquisites as provided in Section 6 hereof,
(i) in the event of Employee’s death, through the date of death, or (ii) in the
event of Employee’s disability, through the date of proper notice of disability
as required by subsection 8 (E). Any benefits payable under insurance, health,
retirement and bonus plans as a result of Bank’s participation in such plans
through such date shall be paid when due under those plans.

     10. Nonsolicitation Covenants of Employee. In order to induce Bank to enter
into this Agreement, Employee hereby agrees as follows:

     (A) During the Term and for a period of two (2) years after termination of
such employment for any reason Employee shall not divulge or furnish any trade
secrets (as defined in IND. CODE § 24-2-3-2) of Bank or any confidential
information acquired by him while employed by Bank concerning the policies,
plans, procedures or customers of Bank to any person, firm or corporation, other
than Bank or upon its written request, or use any such trade secret or
confidential information directly or indirectly for Employee’s own benefit or
for the benefit of any person, firm or corporation other than Bank, since such
trade secrets and confidential information are confidential and shall at all
times remain the property of Bank.

     (B) During the Term and for a period of two (2) years after termination of
Employee’s employment by Bank for reasons other than those set forth in
subsections 8(B) or 8(C) of this Agreement, Employee shall not directly or
indirectly provide banking or bank-related services to or solicit the banking or
bank-related business of any person, firm, company or other business entity that
is doing business with the Bank, or assist any actual or potential competitor of
Bank to provide banking or bank-related services to or solicit banking or
bank-related business from any such person, firm, company, or business entity,
in any such place.

     (C) If Employee’s employment by Bank is terminated for any reasons,
Employee will turn over immediately thereafter to Bank all business
correspondence, letters, papers, reports, customers’ lists, financial
statements, credit reports or other confidential information or documents of
bank or its affiliates in the possession or control of Employee, all of which
writings are and will continue to be the sole and exclusive property of Bank or
its affiliates.

     (D) If Employee is terminated by Bank during the Term for reasons set forth
in subsection 8(B) of this Agreement, Employee shall have no obligations to Bank
with respect to nonsolicitation under Section 10(B), but shall continue with
respect to confidential information, trade secrets and return of property under
Section 10(A) and 10(C).

     11. Notice of Termination. Any termination of Employee’s employment with
Bank as contemplated by Section 8 hereof, except in the circumstances of
Employee’s death, shall be communicated by written “Notice of Termination” by
the terminating party to the other party hereto. Any Notice of Termination
pursuant to subsections 8(A), 8(C), or 8(E) shall indicate the specific

93



--------------------------------------------------------------------------------



 



provisions of this Agreement relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination.

     12. Employee Discipline.

     (A) If Employee is suspended and/or temporarily prohibited from
participating in the conduct of Bank’s or any affiliates’ affairs by a notice
from the Comptroller of the Currency or other applicable regulatory body having
jurisdiction, Bank’s obligations under this Agreement shall be suspended as of
the date of service of such notice, unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, Bank shall (i) pay Employee all or part
of the compensation withheld while its obligations under this Agreement were
suspended and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.

     (B) If Employee is removed and/or permanently prohibited from participating
in the conduct of Bank’s or any affiliates’ affairs by an order issued from the
Comptroller of the Currency or other applicable regulatory body having
jurisdiction, all obligations of Bank under this Agreement shall terminate as of
the effective date of the Order, although the vested rights of the parties to
the Agreement shall not be affected.

     13. Tax Payments. Anything in this Agreement to the contrary
notwithstanding, in the event Bank’s independent public accountants determine
that any payment by Bank to or for the benefit of Employee, whether paid or
payable pursuant to the terms of this Agreement, would be non-deductible by
Employer for federal income tax purposes because of Section 280G of the Internal
Revenue Code, the amount payable to or for the benefit of Employee pursuant to
the Agreement shall be reduced (but not below zero) to the Reduced Amount. For
purposes of this Section 13, the “Reduced Amount” shall be the amount which
maximizes the amount payable without causing the payment to be non-deductible by
Bank because of Section 280G of the Internal Revenue Code.

     14. Successors and Assigns. This Agreement is binding upon and shall be for
the benefit of the successors and assigns of the Bank, including any corporation
or any other form of business organization with which the Bank may merge or
consolidate, or to which it may transfer substantially all of its assets. This
Agreement may not be assigned by the Bank without the prior written consent of
Employee, which consent shall not be unreasonably withheld. The Agreement will
also be binding upon, enforceable against, and inure to the benefit of the
Employee and the Employee’s heirs and representatives, and nothing herein is
intended to confer any right, remedy or benefit upon any other person. Employee
shall not assign his interest in this Agreement or any part thereof.

     15. Consent of the Bank. Any act, request, approval, consent or opinion of
the Bank under this Agreement, must be in writing and may be authorized, given
or expressed only by resolution of the Bank Board, or by such other person as
the Bank Board may designate.

     16. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

               

(A)   If to Employee:        

               

               

               

             
 
(B)     If to Bank:   Horizon Bank, N. A.

          515 Franklin Square

          Michigan City, Indiana 46360

94



--------------------------------------------------------------------------------



 



     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed therein.

     18. Enforcement Expenses. If a dispute arises regarding the termination of
Employee pursuant to Section 8 above or as to the interpretation or enforcement
of this Agreement and Employee obtains a final judgment in the Employee’s favor
in a court of competent jurisdiction or the Employee’s claim is settled by Bank
prior to the rendering of a judgment by such a court, all reasonable legal fees
and expenses incurred by Employee in contesting or disputing any such
termination or seeking to obtain or enforce any right or benefit provided for in
this Agreement or otherwise pursuing his claims shall be paid by Bank (except as
otherwise decided in any settlement between the parties) to the extent permitted
by law.

     19. Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter, and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance.

     20. Construction. Headings contained in this Agreement are for convenience
of reference only and shall not be used in the interpretation of this Agreement.
References herein to Sections are to the sections of this Agreement.

     21. Successor to Bank. The Bank shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by agreement in
form and substance satisfactory to Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession had taken place. Failure
of the Bank to obtain such agreement prior to the effectiveness of any such
succession shall be a material intentional breach of this Agreement and shall
entitle Employee to terminate employment with Bank pursuant to subsection 8(C)
hereof. As used in this Agreement, “Bank” shall mean the Bank as hereinbefore
defined and any successor to its business and/or assets.

     22. Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited or such
payment reduced, but only to the extent necessary to render such provision and
this Agreement enforceable.

     23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

     24. Compensation Upon Change In Control. Notwithstanding any provision in
the Agreement to the contrary, at the time of a Change in Control, the Employee
shall have the option to resign from his position and receive a severance
payment equal to two (2) times the Employee’s Base Salary in effect at the time
of the resignation. In the event that the Employee does not resign, but the
Employee is then terminated or forced to resign as a result of a Change in
Control, whether immediately or, at any time during the term of the Agreement
pursuant to Section 8(B) or 8(C) of the Agreement, the Employee shall receive a
severance payment equal to two (2) times the Employee’s Base Salary in effect at
the time the termination occurs.

95



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      Bank:Horizon Bank, N. A.
 
               

  By:                    
 
               
 
                    Printed:                         Title:                    
 
               
 
                    Employee
 
               
 
               

  By:                    
 
                    Printed:
 
                     
 
               
 
               
 
               
 
                     
 
                              Address

96